Citation Nr: 1003959	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-36 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1979 to April 
1981.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.

The Board recognizes that the July 2006 rating decision also 
denied entitlement to service connection for a mood disorder 
with psychiatric features and anxiety disorder.  The Veteran 
timely appealed and perfected the claim.  However, in a 
December 2008 rating decision, the Veteran's claim for 
service connection for schizophrenia (formerly rated as mood 
with psychotic features and anxiety disorder) was granted.  
The Veteran has not expressed any disagreement with the 
decision and, therefore, the issue is no longer on appeal.  

The record reveals that the Veteran was scheduled for a 
hearing on June 29, 2009.  However, the Veteran withdrew the 
issue on appeal and, therefore, the hearing was no longer 
necessary.  


FINDING OF FACT

On July 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that 
a withdrawal of his claim for entitlement to service 
connection for a left knee condition was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran as to the issue of entitlement to service connection 
for a left knee condition have been met.                  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The record shows 
that the Veteran filed a substantive appeal in November 2007 
with regard to the issue of entitlement to service connection 
for a left knee condition.  Prior to his scheduled video 
conference hearing, the Veteran requested withdrawal of the 
appeal.  In addition, the Veteran submitted a statement in 
July 2009 to withdraw the appeal for entitlement to service 
connection for a left knee condition.  Hence, there remains 
no allegation of error of fact or law for appellate 
consideration regarding the claim.  Accordingly, the Board 
does not have jurisdiction to review the claim and it is 
dismissed.


ORDER

The issue of entitlement to service connection for a left 
knee condition is  dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


